DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/22/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-11, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a characteristic light flux having a light intensity, a spectrum and a spatial distribution that are configured and varied to correspond to various luminous environments associated with various activities” (line 9-12) is vague and renders the claims indefinite. The characteristic light flux is characteristic of the ambient luminous environment in which the wearer will be when performing the visual task (see instant application publication ¶[0027], line 1-5). Hence, there should be at least more than one characteristic light fluxes correspond to various luminous environments associated with various activities. The cited term appears that there is only one characteristic light flux configured to various luminous environments associated with various activities.

Claims 2, 4-7, 9-11, 14-16, and 18-19 are rejected as containing the deficiencies of claims 1 through their dependency from claims 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Scherlen et al (US 20140211166).

Regarding Claim 1, Scherlen teaches a method for determining a filter for an ophthalmic lens configured to be placed in front of the eye of a wearer, said filter being configured to improve or to maintain one or more of visual comfort and visual performance of said wearer (¶[0004], line 1-5, the present invention proposes a device making it possible to determine simply and effectively at least one apparatus specifically suitable for the needs and desires of an individual; ¶[0005], line 1-4, the invention a device for determining a group of at least one vision aid apparatus suitable for the vision of an individual; ¶[0042]- ¶[0049], vision aid apparatuses can be segmented into seven groups of vision aid apparatus: …filters),

the method comprising:



asking the wearer about the various activities to which the wearer may be subjected, the wearer selecting one activity from the various activities, each of the various activities corresponding to a different luminous environment among the various 

determining at least one optical characteristic of said filter depending on the measured representative quantity and the first luminous environment of the one activity selected from the various activities asked about to the wearer (¶[0150], line 1-5, the result of the glare test makes it possible to determine the usefulness of the presence of a luminous filter integrated into the vision aid apparatus for limiting the glare and if appropriate to determine the characteristics of this filter; fig. 2, 150-Conditions of use desired; 160-Selection of parameters of suitable aids; 250-Desired activities; 260-Selection of parameters of suitable aids).

Regarding Claim 2,  Scherlen teaches the method as  claimed in claim 1, wherein said quantity representative of the sensitivity of the eye of the wearer to said characteristic light flux corresponds to a sensitivity to glare of said wearer (¶[0136], line 1-3, The glare test makes it possible to determine the individual's sensitivity to light;  ¶[0150], line 1-5, the result of the glare test makes it possible to determine the 

Regarding Claim 4, Scherlen teaches the method as claimed in claim 1, wherein said quantity representative of the sensitivity of the eye of the wearer to the characteristic light flux is at least one selected from the group consisting of the following quantities:

an intraocular scattering coefficient of the eye of the wearer,
a density of the macular pigment of the eye of the wearer, and
an expressed or measured maximum variation in one or more of the visual comfort and the visual performance (¶[0145], line 1-3, to quantify the glare by determining the maximum luminous flux and the consequences of this luminous flux on the individual's vision; ¶[0146], line 1-3, the individual is illuminated with a maximum luminous flux and the time required for the person to regain his initial visual acuity is measured; ¶[0161], line 1-9, The evaluation of oculomotor quality has an impact in the choice of the aid, and more specifically concerning the visual field associated with the apparatus. A wearer with a high instability of ocular fixation will have better comfort and better performance with an apparatus exhibiting a large field of vision for the individual).

Regarding Claim 5, Scherlen teaches the method as claimed in claim1, wherein said step of measuring the quantity representative of the sensitivity of the eye of the wearer to the characteristic light flux comprises:

characterizing said characteristic light flux,
the measuring said representative quantity being carried out on the wearer subjected to said characteristic light flux;
(¶[0144], line 1-3, the new visual acuity and the new perception of the contrast with this luminous flux are determined; ¶[0145], line 1-3, to quantify the glare by determining the maximum luminous flux and the consequences of this luminous flux on the individual's vision; ¶[0146], line 1-3, the individual is illuminated with a maximum luminous flux and the time required for the person to regain his initial visual acuity is measured).

Regarding Claim 6, Scherlen teaches the method as claimed in claim 1, wherein said f measuring the quantity representative of the sensitivity of the eye of the wearer to the characteristic light flux comprises:
subjecting the wearer to a questionnaire allowing the sensitivity of the wearer to said characteristic light flux to be assessed, and
collecting the responses of the wearer to said questionnaire, 
the measuring of said representative quantity being carried out based on said responses of the wearer to the questionnaire.
(¶[0062], line 1-11, information relating to the individual's desired use of the apparatus is gathered by the device 10;  This information is processed by the computing means to deduce therefrom on the one hand the ergonomic and practical characteristics of the apparatuses suitable for the questioned individual; ¶[0142], line 1-3, The 

Regarding Claim 7, Scherlen teaches the method as claimed in claim 5, wherein the characterizing said characteristic light flux includes measuring at least one of the following quantities:
a spatial distribution of said characteristic light flux,
an angular distribution of said characteristic light flux,
a spectrum of said characteristic light flux, and
an intensity of said characteristic light flux.
(¶[0140], line 1-8, the light source comprises a dimmer making it possible to diffuse a luminous flux of between 0 and 7000 lux; ¶[0146], line 1-3, the individual is illuminated with a maximum luminous flux and the time required for the person to regain his initial visual acuity is measured).

Regarding Claim 9, Scherlen teaches the determining method as claimed in claim 1, further comprising evaluating an impact of said characteristic light flux on the visual performance of the wearer, the evaluating comprising carrying out at least one of the following measurements is carried out on the wearer:
 a visual acuity,
 a contrast sensitivity,
 a visual field,
 a color perception,

an eyelid movement,
a pupil diameter,
a visual discomfort on a discomfort scale, and
a recovery time post-glare.
(¶[0146], line 1-3, the individual is illuminated with a maximum luminous flux and the time required for the person to regain his initial visual acuity is measured; ¶[0155], line 1-6, the analysis of the mapping and characteristics of the individual's visual field can be utilized to optimize the characteristics of the apparatus suggested to this individual).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scherlen et al (US 20140211166) in the view of Cohen et al (WO 2014174067). 

Regarding Claim 10, Scherlen disclose as set forth above and further teaches that the method as claimed in claim 9, wherein the measuring said quantity representative of the sensitivity of the eye of the wearer to said characteristic light flux is carried out by a test filter disposed in front of the eye of the wearer (see above regarding claim 1). But Scherlen does not specifically disclose that wherein one or more of an absorption coefficient and a spectral response of the filter being varied.

However, Cohen teaches a head mounted electro-optical device (abstract; fig. 2), wherein one or more of an absorption coefficient and a spectral response of the 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherlen by the head mounted electro-optical device of Cohen for the purpose for controlling statically or dynamically the head mounted device function of a head mounted electro-optical device to provide optimal visual comfort for the wearer (page 2, line 12-14).

Allowable Subject Matter
Claims 11, 14-16 and 18-19 are rejected as being dependent upon the 112 rejected base claim 1 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in case the 112 rejection is overcome.

In regard to claims 11, 14-16 and 18-19, the prior art taken either singly or in combination fails to anticipate or fairly suggest a intraocular scattering coefficient measured at various wavelengths; a density and/ or distribution of the macular pigment; a absorption curve of the macular pigment as a function of wavelength; a retinal illuminance threshold and a comfortable retinal illuminance, recited together in combination with the totality of particular features/limitations recited therein. 

Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Scherlen does not disclose or suggest: “measuring a quantity representative of a sensitivity of the eye or both eyes of the wearer to a characteristic light flux having a light intensity, a spectrum and a spatial distribution that are configured and varied to  correspond to various luminous environments associated  with various activities”, as recited in amended independent claim 1.

In response to applicant's argument(s):
(A) As defined in instant application publication ¶[0027], line 1-5, the characteristic light flux is characteristic of the ambient luminous environment in which the wearer will be when performing the visual task. A characteristic light flux inherently has a light intensity, a spectrum and a spatial distribution; for different activity environments, naturally, there having different ambient luminous environments, the characteristic light fluxes (including intensity, spectrum and spatial distribution) are different for various activities. Scherlen teaches in ¶[0138], line 1-2, ¶[0140], line 1-8, ¶[0142], line 1-3 and ¶[0144], line 1-3 that “measuring a quantity representative of a sensitivity of the eye or both eyes of the wearer” (please see office action above). Scherlen also teaches in ¶[0017], line 1-4 various activities, which correspond to various 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872